Case: 16-30354      Document: 00513803673         Page: 1    Date Filed: 12/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                              December 19, 2016
                                      No. 16-30354
                                                                                 Lyle W. Cayce
                                                                                      Clerk
TAMMY BRISCOE, Individually and on behalf of Robert Briscoe (Deceased),

               Plaintiff - Appellant

v.

METROPOLITAN LIFE INSURANCE COMPANY,

               Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-433


Before WIENER, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Tammy Briscoe, the widow of Robert Briscoe, challenges the denial of
benefits by Metropolitan Life Insurance Company (“MetLife”) under the
deceased’s group life insurance plan. The district court granted summary
judgment in favor of MetLife. For the reasons set forth below, we AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30354    Document: 00513803673     Page: 2   Date Filed: 12/19/2016



                                 No. 16-30354
                                       I
      Robert Briscoe’s employer offered a group life insurance plan that was
insured under a policy issued by MetLife. Robert enrolled in the plan, and he
received basic and supplemental life insurance coverage. MetLife served as the
claims administrator of the plan.
      Robert’s employment was terminated on May 16, 2012. After that, his
employer sent him a check for 30.67 hours of accrued but unused vacation time.
He died on June 19, 2012, 34 days after his employment had been terminated.
      The plan provided that benefits would be paid if an insured died within
31 days after his insurance ends. Robert’s widow and beneficiary, Tammy
Briscoe (“Briscoe”), made a claim for benefits, which MetLife denied on the
basis that Robert’s insurance had ended on May 16, 2012—the date he was
terminated.
      Briscoe brought a claim against MetLife under ERISA, 29 U.S.C.
§ 1132(a)(1)(B), for recovery of insurance benefits. The parties filed cross
motions for summary judgment based on the MetLife administrative record.
Briscoe argued in part that Robert’s accrued, unused vacation time extended
the date that his insurance ended by approximately four days, so that Robert
died within the 31-day benefits window. The district court granted MetLife’s
motion and denied Briscoe’s motion, holding that MetLife’s interpretation of
the plan was legally correct and that it did not abuse its discretion in denying
benefits. Briscoe appeals.
                                       II
      We review a summary judgment de novo, applying the same standards
as the district court. Koehler v. Aetna Health Inc., 683 F.3d 182, 184 (5th Cir.
2012). We also review de novo a district court’s determination whether a claims
administrator abused its discretion. Herring v. Campbell, 690 F.3d 413, 415
(5th Cir. 2012).
                                       2
    Case: 16-30354    Document: 00513803673     Page: 3    Date Filed: 12/19/2016



                                 No. 16-30354
                                       III
      We employ a “two-step methodology for testing the plan administrator’s
interpretation of the plan for abuse of discretion.” Tolson v. Avondale Indus.,
Inc., 141 F.3d 604, 608 (5th Cir. 1998) (citing Wildbur v. ARCO Chem. Co., 974
F.2d 631, 637-38 (5th Cir. 1992)). First, the court “must determine the legally
correct interpretation of the plan.” Id. (citing Wildbur, 974 F.2d at 637-38).
Second, “[o]nly if the court determines that the administrator did not give the
legally correct interpretation, must the court then determine whether the
administrator’s decision was an abuse of discretion.” Id. (citing Wildbur, 974
F.2d at 637-38).
      Briscoe first challenges the district court’s holding that MetLife’s
interpretation of the plan was legally correct. At this step, we must consider:
      (1) whether the administrator has given the plan a uniform
          construction[;]
      (2) whether the interpretation is consistent with a fair reading of
          the plan[;] and
      (3) any unanticipated costs resulting from different interpretations
          of the plan.
Wildbur, 974 F.2d at 637-38. “The most important factor to consider” is
“whether the administrator’s interpretation is consistent with a fair reading of
the plan.” Gosselink v. Am. Tel. & Tel., Inc., 272 F.3d 722, 727 (5th Cir. 2001).
      As there appears to be no evidence in the record relevant to the first and
third factors, our analysis turns on the second and most important factor:
whether MetLife’s denial of benefits was “consistent with a fair reading of the
plan.” Wildbur, 974 F.2d at 638. “An administrator’s interpretation is
consistent with a fair reading of the plan if it construes the plan according to
the plain meaning of the plan language.” LifeCare Mgmt. Servs. LLC v. Ins.
Mgmt. Adm’rs Inc., 703 F.3d 835, 841 (5th Cir. 2013) (internal quotation marks
omitted).

                                       3
    Case: 16-30354    Document: 00513803673     Page: 4   Date Filed: 12/19/2016



                                 No. 16-30354
      Here, the plan provides that if an insured “die[s] within 31 days after
. . . life insurance ends,” MetLife will pay “the amount You were entitled to
convert.” The plan further provides that insurance ends on the earliest of
several contingencies, including: “the date Your employment ends; Your
employment will end if You cease to be Actively at Work in any eligible class.”
It defines “Actively at Work” as follows:
      You are performing all of the usual and customary duties of Your
      job on a Full-Time or Part-Time basis. This must be done at:
      • the Policyholder’s place of business;
      • an alternate place approved by the Policyholder; or
      • a place to which the Policyholder’s business requires You to
        travel.
      You will be deemed to be Actively at Work during weekends or
      Policyholder approved vacations, holidays or business closures if
      You were Actively at Work on the last scheduled work day
      preceding such time off.
      MetLife interpreted the plan as requiring that Robert’s insurance end on
May 16, 2012—the date he was terminated—resulting in his death falling
outside of the 31-day benefits window. The district court reviewed the plan
language and determined that MetLife’s interpretation was “based on a fair
reading” of the plan terms and thus legally correct. It relied in part on the
plan’s definition of “Actively at Work.” According to the district court, “[a]
terminated employee cannot perform his duties on a part-time or full-time
basis and cannot return to work, even if [he has] accrued vacation time.”
      We agree. Robert’s unused vacation time did not extend the date his
“insurance ends” past the date his employment was terminated. “Policyholder
approved vacation[]” is described in the policy as “time off.” Under a plain
reading of the plan terms, an employee cannot be on approved vacation—i.e.,
taking time off—after being fired. See, e.g., Sanford v. Life Ins. Co. of N. Am.,
591 F. App’x 511, 512-13 (6th Cir. 2015) (“A ‘vacation’ . . . must be from

                                       4
     Case: 16-30354       Document: 00513803673         Page: 5    Date Filed: 12/19/2016



                                      No. 16-30354
something . . . . [The insured] could not ‘vacation’ from his job responsibilities
because, having retired, he had no job responsibilities whatsoever.”). Robert’s
final paycheck included a payout for vacation time already earned but not used;
it did not extend the duration he was employed or the date his insurance
ended. 1
       Because MetLife’s interpretation of the unambiguous terms of the plan
was legally correct, our analysis ends there. See Tolson, 141 F.3d at 608.
                                             IV
       The judgment of the district court is AFFIRMED.




       1 Briscoe relies on Williams v. Bridgestone/Firestone, Inc., 954 F.2d 1070 (5th Cir.
1992), in which there was evidence that the employer “specifically told and assured” the
insured employee that his accrued vacation time would be added to his service time for
purposes of calculating disability benefits. Id. at 1072. Here, in contrast, Briscoe does not
allege that Robert’s employer made any representations regarding how his unused vacation
time would affect the date his insurance ended.
                                             5